Title: To James Madison from Richard Claiborne, 31 December 1806
From: Claiborne, Richard
To: Madison, James



Secy. of State
N. O. December 31st 1806.

This day Governor Claiborne has drawn on you in my favor for one hundred and fifty dollars, founded on the inclosed a/c and voucher.  The Governor is led to exhibit the demand to the Department of State, from the nature of the case, and because the appropriation by the U. S. for this Territory is otherwise expended.

Signed Ricd. ClaiborneSecy. to the Governor.


